DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 02, 2021has been entered.

In response to Applicant’s claims filed on November 02, 2021 claims 1, 3-6, 8-14, 17-22 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1, 3-6, 8-14, 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1, 3-6, 8-14, 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.

	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method and computer program product of claims 1, 3-6, 8-14, 17-22 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1, 3-6, 8-14, 17-22, the limitations directed to additional elements include: a computing device, memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
a data collection module that automatically without human intervention receives configuration data for a cluster, wherein the cluster comprises a plurality of individual computing nodes, and the configuration data comprises configuration data for each individual computing node of the plurality of individual computing nodes (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user collecting configuration information. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
a storage module that stores the configuration data for the cluster, wherein the storage module stores multiple versions of the configuration data taken at different times (as drafted, this limitation is a encompasses the user being aware of multiple configurations. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
a code generation module that forms a machine-readable code that corresponds to the stored configuration data for the cluster, wherein the code generation module: obtains a storage location from the stored configuration data (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of the code. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
determines a storage time from the stored configuration data (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of the time involved in cpnfiguration. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
determines authentication data corresponding to an administrator of the cluster (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
forms the machine-readable code based on the storage location, the storage time, and the authentication data (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of the code for cpnfiguration. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
a data restoration module that, in response to receiving information indicating the machine-readable code, restores the cluster using the configuration data to restore the configuration data to the same plurality of individual computing nodes (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of the configuration data needed for restoring the cluster. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
wherein at least a portion of the data collection module, the storage module, the code generation module, and the data restoration module comprises one or more of hardware and executable code, the executable code being stored on one or more non-transitory computer readable storage media (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a computing device, memory, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 31-33 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general 
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computing device, memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 31-33 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).

	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 3-6, 8-14, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy et al. (US Pub. No. 20130262638) and Liu et al. (US Pub. No. 20170195318) in further view of Buzzard et al. (US Pub. No. 20160085462)

With respect to claim 1, Kumarasamy et al. teaches an apparatus for cluster configuration backup, comprising:

a data collection module that automatically without human intervention receives configuration data for a cluster (“the system can automatically detect the configuration and resource usage of the physical machine and determine a desired configuration and location of the new virtual machine,” See Paragraph 24), wherein the cluster comprises a plurality of individual computing nodes, and the configuration data comprises configuration data for each individual computing node of the plurality of individual computing nodes (“physical configuration determination component 230 uses the configuration data 222 to determine the configuration, performance, and usage of an existing physical machine whose functionality is being migrated to a virtual machine,” See Paragraph 42);

a storage module that stores the configuration data for the cluster, wherein the storage module stores multiple versions of the configuration data taken at different times (“storing, tracking, and using non-production copies of data from a physical machine, such as snapshot copies and backup copies, in order to migrate production data or metadata so that it is 
However, Liu et al. teaches a code generation module that forms a machine-readable code that corresponds to the stored configuration data for the cluster (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58), wherein the code generation module: 

obtains a storage location from to the stored configuration data (“network credentials to a secure storage location,” See Paragraph 110);

determines a storage time from the stored configuration data (“timestamp,” See Paragraph 150);

determines authentication data corresponding to an administrator of the cluster (“authenticate the client device or its owner using password verification, biometric identification, cross-referencing an identifier of the client device with a set of known authorized devices, or other such verification techniques,” See Paragraph 87); and

forms the machine-readable code based on the storage location, the storage time, and the authentication data (“each new IoT device 101-105 is assigned a unique code which is 

wherein at least a portion of the data collection module, the storage module, and the code generation module comprises one or more of hardware and executable code, the executable code being stored on one or more non-transitory computer readable storage media (“browser-executable code,” See Paragraph 128).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kumarasamy et al. (migration of an existing system) with Liu et al. (automatic wireless network authentication in an IoT system).  This would have facilitated registration and configuration of a new device using a machine-readable code.  See Liu et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: configuration data.  
Kumarasamy et al. reference as modified by Liu et al. does not disclose a data restoration module.
However, Buzzard et al. teaches a data restoration module that, in response to receiving information indicating the machine-readable code, restores the cluster using the configuration data to restore the configuration data to the same plurality of individual computing nodes (Paragraph 85 discloses implement a cluster restoration operation).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kumarasamy et al. (migration of an 


The Kumarasamy et al. reference as modified by Liu et al. and Buzzard et al. teaches all the limitations of claim 1.  With respect to claim 3, Liu et al. teaches the apparatus of claim 1, wherein the storage location comprises a uniform resource locator (“network credentials to a secure storage location,” See Paragraph 110).

The Kumarasamy et al. reference as modified by Liu et al. and Buzzard et al. teaches all the limitations of claim 1.  With respect to claim 4, Liu et al. teaches the apparatus of claim 1, wherein the storage time comprises a timestamp (“timestamp,” See Paragraph 150).

The Kumarasamy et al. reference as modified by Liu et al. and Buzzard et al. teaches all the limitations of claim 1.  With respect to claim 5, Liu et al. teaches the apparatus of claim 1, further comprising a distribution module that provides the machine-readable code to an administrator of the cluster, wherein the machine-readable code is used to restore the configuration data to the cluster (“system administrator,” See Paragraph 54).



receiving, by use of a processor automatically without human intervention, configuration data for a cluster (“the system can automatically detect the configuration and resource usage of the physical machine and determine a desired configuration and location of the new virtual machine,” See Paragraph 24), wherein the cluster comprises a plurality of individual computing nodes, and the configuration data comprises configuration data for each individual computing node of the plurality of individual computing nodes (“physical configuration determination component 230 uses the configuration data 222 to determine the configuration, performance, and usage of an existing physical machine whose functionality is being migrated to a virtual machine,” See Paragraph 42);

storing the configuration data for the cluster, wherein the storage module stores multiple versions of the configuration data taken at different times (“storing, tracking, and using non-production copies of data from a physical machine, such as snapshot copies and backup copies, in order to migrate production data or metadata so that it is accessible and useable by a new virtual machine,” See Paragraph 42).  Kumarasamy et al. does not disclose a code generation module.
However, Liu et al. teaches forming a machine-readable code that corresponds to the stored configuration data for the cluster (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the 

obtaining a storage location from corresponding to the stored configuration data (“network credentials to a secure storage location,” See Paragraph 110);

determining a storage time from corresponding to the stored configuration data (“timestamp,” See Paragraph 150);

determining authentication data corresponding to an administrator of the cluster (“authenticate the client device or its owner using password verification, biometric identification, cross-referencing an identifier of the client device with a set of known authorized devices, or other such verification techniques,” See Paragraph 87); and

forming the machine-readable code based on the storage location, the storage time, and the authentication data (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kumarasamy et al. (migration of an existing system) with Liu et al. (automatic wireless network authentication in an IoT system).  This would have facilitated registration and configuration of a new device using a machine-

Kumarasamy et al. reference as modified by Liu et al. does not disclose a data restoration module.
However, Buzzard et al. teaches in response to receiving information indicating the machine-readable code, initiating restoring the cluster using the configuration data to restore the configuration data to the same plurality of individual computing nodes (Paragraph 85 discloses implement a cluster restoration operation).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kumarasamy et al. (migration of an existing system) and Liu et al. (automatic wireless network authentication in an IoT system) with Buzzard et al. (cluster configuration).  This would have facilitated registration and configuration of a new device using a machine-readable code.  See Buzzard et al. Paragraph(s) 1.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: configuration data.  


With respect to claim 8, it is rejected on grounds corresponding to above rejected claim 3, because claim 8 is substantially equivalent to claim 3.



The Kumarasamy et al. reference as modified by Liu et al. and Buzzard et al. teaches all the limitations of claim 6.  With respect to claim 10, Liu et al. teaches the method of claim 6, further comprising receiving a selection that selects the stored configuration data, wherein the machine-readable code is formed in response to the selection that selects the stored configuration data (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 5, because claim 11 is substantially equivalent to claim 5.

The Kumarasamy et al. reference as modified by Liu et al. and Buzzard et al. teaches all the limitations of claim 6.  With respect to claim 12, Liu et al. teaches the method of claim 6, wherein the machine-readable code is a quick response code, a bar code, an image code, or some combination thereof (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).



With respect to claim 14, Kumarasamy et al. teaches a computer program product for cluster configuration restoration, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
transmit configuration data automatically without human intervention for a cluster to storage, wherein the cluster comprises a plurality of individual computing nodes (“the system can automatically detect the configuration and resource usage of the physical machine and determine a desired configuration and location of the new virtual machine,” See Paragraph 24), the configuration data comprises configuration data for each individual computing node of the plurality of individual computing nodes, and the storage stores multiple versions of the configuration data taken at different times (“storing, tracking, and using non-production copies of data from a physical machine, such as snapshot copies and backup copies, in order to migrate production data or metadata so that it is accessible and useable by a new virtual machine,” See Paragraph 42);


However, Liu et al. teaches receive a machine-readable code corresponding to the configuration data in response to transmitting the notification (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58), wherein the machine-readable code comprises:

a storage location from the configuration data (“network credentials to a secure storage location,” See Paragraph 110);

a storage time from the configuration data: and authentication data corresponding to an administrator of the cluster (“timestamp,” See Paragraph 150);

decode information from the machine-readable code, wherein the information comprises the storage location, the storage time, and the authentication data (“authenticate the client device or its owner using password verification, biometric identification, 

authenticate an administrator using authentication data from the machine-readable code (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).
Kumarasamy et al. reference as modified by Liu et al. does not disclose a data restoration module.
However, Buzzard et al. teaches in response to receiving information indicating the machine-readable code, restore the configuration data based on the machine-readable code to restore the configuration data to the same plurality of individual computing nodes (Paragraph 85 discloses implement a cluster restoration operation).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kumarasamy et al. (migration of an existing system) and Liu et al. (automatic wireless network authentication in an IoT system) with Buzzard et al. (cluster configuration).  This would have facilitated registration and configuration of a new device using a machine-readable code.  See Buzzard et al. Paragraph(s) 1.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: configuration data.  




With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

The Kumarasamy et al. reference as modified by Liu et al. teaches all the limitations of claim 14.  With respect to claim 19, Liu et al. teaches the computer program product of claim 14, wherein the authentication data comprises authentication information used to access the configuration data on the storage (“authenticate the client device or its owner using password verification, biometric identification, cross-referencing an identifier of the client device with a set of known authorized devices, or other such verification techniques,” See Paragraph 87)

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 12, because claim 20 is substantially equivalent to claim 12.

The Kumarasamy et al. reference as modified by Liu et al. teaches all the limitations of claim 14.  With respect to claim 21, Liu et al. teaches the apparatus of claim 1, wherein the data collection module and the code generation module are part of a cloud computing network (“cloud service 1220 over the Internet 1222,” See Paragraph 113).

.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-14, 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Liu et al. (US Pub. No. 20170195318, previsouly used, has been combined with the Kumarasamy et al. reference  (US Pub. No. 20130262638) and Buzzard et al. (US Pub. No. 20160085462) in this action. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20130261804 is directed to INTERFACE FOR ADJUSTMENT OF PORTIONS OF A BUILDING AUTOMATION SYSTEM:   [0012] a network independent interface approach for building automation systems. Users set their desired environmental settings using an application executed by a processor in a mobile computing device. Once the desired settings are set in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154